UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6751



JERMAINE DEANDREA WALKER,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-05-82-2)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Deandrea Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jermaine Deandrea Walker, a federal prisoner, appeals the

district court’s order dismissing his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   See Walker v. United States, No. CA-05-82-2 (E.D.

Va. filed Mar. 31, 2005 & entered Apr. 1, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 2 -